LAW OFFICES OF RACHEL S. BLUMENFELD PLLC
Proposed Attorneys for
Debtor and Debtor-In-Possession
26 Court Street, Suite 2220
Brooklyn, NY 11242
(718) 858-9600

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
In Re:
                                                                Chapter 11
Shelburne Bar & Grill Inc.                                      Case No: 21-10014-jlg
dba The Irish Pub

                  Debtor & Debtor-in-Possession.
-----------------------------------------------------------X
                         APPLICATION TO EMPLOY AND RETAIN
               THE LAW OFFICE OF RACHEL S. BLUMENFELD PLLC
   AS COUNSEL FOR THE DEBTOR NUNC PRO TUNC TO JANUARY 6, 2021

TO:     THE HONORABLE JAMES L. GARRITY JR.
        UNITED STATES BANKRUPTCY JUDGE

        The above captioned debtor and debtor-in-possession, Shelburne Bar & Grill Inc.,

dba The Irish Pub, the debtor and debtor-in-possession (the “Debtor”) by their Partner,

Eugene Rooney, files this application (the “Application”) seeking entry of an order autho-

rizing the Debtor’s retention of The Law Office of Rachel S. Blumenfeld PLLC as its at-

torneys. In support of its Application, the Debtor respectfully alleges as follows:

                                              JURISDICTION

        1 This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§157

and 1334. This is a core proceeding within the meaning of 28 U.S.C. 157(b)(2). Venue is

proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        2. The statutory basis for relief requested herein is §327(a) of title 11 of the Unit-

ed States Code, 11 U.S.C. §§ 101, et seq., as amended by the Bankruptcy Abuse Preven-


                                                    !1
tion and Consumer Protection Act of 2005 (the “Bankruptcy Code”) and Rules 2014(a)

and 6003 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                        BACKGROUND

       3. On January 6, 2021, (the “Filing Date”), the Debtor filed a voluntary petition

for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy

Code”). The Debtor has not continued in possession of its property and the management

of its business affairs as debtors-in-possession pursuant to sections 1107(a) and 1108 of

the Bankruptcy Code. No trustee, examiner or statutory committee has been appointed.

       4. The Debtor was in the business of operating a bar and grill for the space locat-

ed at 835-837 7th Avenue, New York, New York.

                                    RELIEF REQUESTED

       5. The Debtor seeks to retain and employ The Law Office of Rachel S. Blumen-

feld PLLC as its attorney to file and prosecute its Chapter 11 case and all related matters,

effective nun pro tunc to January 6, 2021. Accordingly, the Debtor requests entry of an

order in substantially the form annexed hereto and pursuant to Bankruptcy Code § 327(a)

and Bankruptcy Rule 2014(a) authorizing the Debtor to employ and retain The Law Of-

fice of Rachel S. Blumenfeld PLLC as their attorney to perform services necessary in the

Chapter 11 Case. The Debtor was informed that each of the attorneys who will be en-

gaged in these services is duly admitted to practice in this Court as well as the Courts of

the State of New York.

       6. The professional services that The Law Office of Rachel S. Blumenfeld PLLC

are to render to the Debtor may be summarized as including:


                                             !2
               a. To give advice to the Debtor with respect to its powers and duties as
               Debtor-in-Possession and the continued management of its property and
               affairs.

               b. To negotiate with creditors of the Debtor and work out a plan of reor-
               ganization and take the necessary legal steps in order to effectuate such a
               plan including, if need be, negotiations with creditors and other parties in
               interest.

               c. To prepare on behalf of the Debtor all necessary schedules, application,
               motions, answers, orders, reports, and other legal papers required for the
               Debtor that seek protection from its creditors under Chapter 11 of the
               Bankruptcy Code.

               d. To appear before the Bankruptcy Court to protect the interest of the
               Debtor and to represent the Debtor in all matters pending before the Court.

               e. To represent the Debtor, if need be, in connection with obtaining post-
               petition financing.

               f. To take any necessary action to obtain approval of a disclosure state-
               ment and confirmation of a plan of reorganization.

               g. To perform all other legal services of the Debtor which may be neces-
               sary for the preservation of the Debtors estate and to promote the best in-
               terest of the Debtor, its creditors and its estate.

       7. The Debtor has selected the Law Office of Rachel S. Blumenfeld PLLC for the

reason that it has experience in representing debtors in matters of this nature, and the

Debtor believes that the Law Office of Rachel S. Blumenfeld PLLC is well qualified to

act as its attorney and to represent it as a debtor and debtor-in-possession in this case.

       8. It is necessary for the Debtor to employ The Law Office of Rachel S. Blumen-

feld PLLC for such professional services pursuant to § 327 of the Bankruptcy Code.

       9. Subject to Court approval, compensation will be paid to The Law Office of

Rachel S. Blumenfeld PLLC for services provided on an hourly basis plus reimbursement



                                              !3
of actual and necessary expenses incurred. The Law Office of Rachel S. Blumenfeld

PLLC’s hourly rates for matters relating to this Chapter 11 proceeding are as follows:

                Rachel S. Blumenfeld, Esq.            $450
                Of counsel                            $450
                Paraprofessional                      $150

        10. The hourly rates above are subject to periodic adjustment to reflect economic

and other conditions. The hourly rates above are standard, if not below standard, rates for

work of this nature. These rates are designed to fairly compensate The Law Office of

Rachel S. Blumenfeld PLLC for the work for its attorneys and paraprofessionals and to

cover fixed routine overhead expenses.

        11. On or about January 6, 2021 the Law Office of Rachel S. Blumenfeld PLLC

received a retainer payment in the sum of $12,500.00 (plus the filing fee) as a retainer

(the “Retainer”) to act as counsel to the Debtor and to represent it as a debtor and debtor-

in-possession in this case.

        12. To the best of Debtor’s knowledge, the Law Office of Rachel S. Blumenfeld

PLLC has no present connection with the Debtor’s creditors or any other parties in inter-

est or their respective attorneys.

        13. To the best of Debtor’s knowledge, The Law Office of Rachel S. Blumenfeld

PLLC represents no interest adverse to the debtor and debtor-in-possession, or this estate,

or any other interested person in the matters with respect to which The Law Office of

Rachel S. Blumenfeld PLLC is being retained by the Debtor.

        14. The Debtor submits that the retention of The Law Office of Rachel S. Blu-

menfeld PLLC is necessary and is in the best interests of this estate.


                                             !4
       15. The Law Office of Rachel S. Blumenfeld PLLC is a “disinterested person” as

that term is defined in § 101(14) of the Bankruptcy Code, in that the firm:

                   a. is not a creditor, equity security holder or insider of the Debtor;

                   b. is not and was not an investment banker for any outstanding secu-
                      rity of the Debtor;

                   c. has not been, within three years before the date of the filing of the
                      Debtor’s Chapter 11 petition; (i) an investment banker for a securi-
                      ty of the debtor; or (ii) an attorney for such an investment banker
                      in connection with the offer, sale or issuance of a security of the
                      Debtor; and

                   d. is not and was not, within two years before the date of the filing of
                      the Debtor’s Chapter 11 petition, a director, officer, or employee of
                      the Debtor or of an investment banker specified in subparagraph
                      (b) or (c) of this paragraph.

       16. The Law Office of Rachel S. Blumenfeld PLLC will be paid for the legal ser-

vices rendered upon application duly filed with this Court pursuant to Bankruptcy Code

330 and pursuant to the procedures established by the Order Pursuant to 111 U.S.C. Sec-

tion §§ 105(a) and 331 Establishing Procedures for Monthly Compensation and Reim-

bursement of Expenses of Professionals as may be further entered by this Court.

       17.   The Debtor desires to employ The Law Office of Rachel S. Blumenfeld

PLLC pursuant to Bankruptcy Code § 327 because of the extensive legal services, which

are required and indeed are anticipated for a successful reorganization under Chapter 11

of the Bankruptcy Code.

       18. No prior request for the relief sought herein has previously been made.


       WHEREFORE, the Debtor respectfully prays for the entry of the annexed Order



                                             !5
authorizing the employment of The Law Office of Rachel S. Blumenfeld PLLC, nunc pro

tunc to January 6, 2021, together with such other and further relief as appears just to this

Court, for all of which no previous application has been made.

Dated: Brooklyn, New York
       January 25, 2021
                                      Shelburne Bar & Grill Inc., dba The Irish Pub
                                      __________/s/ Eugene Rooney__________
                                      By: Eugene Rooney




                                             !6
